Exhibit 10.18

AMENDMENT

TO

PLUG POWER INC.

1999 STOCK OPTION AND INCENTIVE PLAN

The Plug Power Inc. 1999 Stock Option and Incentive Plan (the “Plan”) is hereby
amended by the Board of Directors and stockholders of Plug Power Inc., a
Delaware corporation (the “Company”), as follows:

Section 17(c) of the Plan is hereby amended by deleting the definition of
“Change of Control” and substituting therefor the following:

“(c) “Change of Control” shall mean the occurrence of any one of the following
events:

(i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the Act
(other than (a) the Company, (b) any of its Subsidiaries, (c) any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its Subsidiaries, or (d) subject
to the consummation of the transactions described in that certain Stock Purchase
Agreement, dated as of April 10, 2006, by and between the Company and Smart
Hydrogen Inc., a BVI Business Company (“Smart Hydrogen”), as the same may be
amended from time to time (the “Stock Purchase Agreement”), Smart Hydrogen and
any Permitted Transferee (as defined in the Certificate of Designations of Class
B Capital Stock attached as Exhibit A to the Stock Purchase Agreement, as the
same is filed with the Delaware Secretary of State and may be amended from time
to time (the “Class B Certificate of Designations”))), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Act) of such person shall become the “beneficial owner” (as such term is defined
in Rule 13d-3 under the Act), directly or indirectly, of securities of the
Company representing 25 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company’s Board of Directors (“Voting Securities”) (in such case other than
as a result of an acquisition of securities directly from the Company); or

(ii) persons who, as of the Effective Date, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Effective Date shall
be



--------------------------------------------------------------------------------

considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(iii) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the corporation issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any)
(other than the merger of Plug Power, L.L.C. with and into the Company), (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company or (C) any plan or proposal for
the liquidation or dissolution of the Company; or

(iv) Smart Hydrogen or any Permitted Transferee (as defined in the Class B
Certificate of Designations), together with all “affiliates” and “associates”
(as such terms are defined in Rule 12b-2 under the Act) of such person, shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 50
percent or more of the combined voting power of the then outstanding Voting
Securities (in such case other than as a result of an acquisition of securities
directly from the Company).

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clauses (i) or (iv) solely as the result
of an acquisition of securities by the Company which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
shares of Voting Securities beneficially owned by any person to 25 percent or
more (or 50 percent or more in the case of clause (iv))



--------------------------------------------------------------------------------

of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 25 percent or more (or 50
percent or more in the case of clause (iv)) of the combined voting power of all
then outstanding Voting Securities, then a “Change of Control” shall be deemed
to have occurred for purposes of the foregoing clause (i) or (iv), as
applicable.”

ADOPTED BY BOARD OF DIRECTORS:                                         May 18,
2006